DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: particle capturing arrangement in claims 1-2 and 4-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. PGPub No. 2020/0116617 A1) in view of Cho et al. (NPL: Development of an automated wet-cyclone system for rapid, continuous and enriched bioaerosol sampling and its application to real-time detection).
 	As to claim 1, Singh discloses and shows in figure 1a, a device for detecting particles in air (where the air measurement is addressed by Cho below); 
said device comprising: 
a flow channel (i.e. microchannel) configured to pass a flow of the liquid comprising the set of particles through the flow channel ([0027], ll. 4-8);  
a light source (HeNe Laser) configured to illuminate the set of particles in the flow channel, such that an interference pattern is formed by interference between light being scattered by the set of particles and non-scattered light from the light source ([0021], ll. 7-9; [0027], ll. 5-9; [0050], ll. 6-7); and 
an image sensor (CMOS camera) comprising a plurality of photo-sensitive elements configured to detect incident light, the image sensor being configured to detect the interference pattern ([0027], ll. 9-11; [0050], ll. 22-26)
Singh does not explicitly disclose a receiver for receiving a flow of air comprising particles or a particle capturing arrangement configured to transfer the particles from the flow of air to a liquid for collection of a set of particles in the liquid.
However, Cho does disclose and show in figure 1 and in (Abstract, ll. 1-7; Fig. 1 description) the use of a receiver (i.e. aerosol inlet pipe shown) that then feeds into a particle capturing arrangement (conical structure shown) that combines the particles with a liquid film for sampling at high efficiency.  Where the examiner further is interpreting that the structures of Cho are structural equivalents to the arrangement in being able to perform the same claimed function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh with a receiver for receiving a flow of air comprising particles or a particle capturing arrangement configured to transfer the particles from the flow of air to a liquid for collection of a set of particles in the liquid in order to provide the advantage of increased versatility and efficiency in using a simple collection arrangement in place of the syringe of Singh one can measure a larger variety of particles from for example an ambient environment with high collection efficiency.
As to claim 2, Singh as modified by Cho, discloses and shows in figure 1 of Cho a device, wherein, the particle capturing arrangement is configured such that, in the particle capturing arrangement, the particles are transferred from the flow of air to the liquid by a gravitational force (inherently gravity has some effective on the transfer of the particles to the liquid, and provides the same motivation as noted above, high collection efficiency) (Fig. 1 description).
 	As to claim 4, Singh disclose a device, wherein the light source is configured to emit at least partially coherent light (inherent in using a laser) ([0006], ll. 1-3).
 	As to claim 5, Singh discloses and shows in figure 1a, a device, wherein: the light source is arranged outside a first side wall of the flow channel (explicitly shown as top wall in figure 1a); the image sensor is arranged outside a second side wall (explicitly shown as bottom wall in figure 1a) of the flow channel; and the flow channel is configured to provide a light path from the light source to the image sensor through the first side wall of the flow channel, through the flow of liquid in the flow channel, and through the second side wall (explicitly shown in figure 1a) ([0006], ll. 3-17).
 	As to claim 6, Singh discloses a device, wherein the flow channel is a microfluidic flow channel (i.e. microchannel) ([0006], ll. 3-13).
 	As to claim 7, Singh discloses a device, wherein the device is further configured to define a particle concentration relation, defining a relation between the concentration of the set of particles in the liquid and the concentration of particles in the flow of air ([0042], ll. 1-8; where the examiner notes that the instant limitation is merely an intended use of the recited device, and is in no way structurally linked to any particular structure that actually would define a relationship as claimed, please see MPEP 2114(II).
 	As to claim 10, Singh discloses a device, further comprising a processor configured to perform digital holographic reconstruction on the interference pattern detected by the image sensor to generate an image of the set of particles ([0006], ll. 34-42; [0027]).
 	As to claim 11, Singh discloses a device, the device being further configured to: compare the image of the set of particles to one or more characteristics of particles to identify particles in the image ([0042]; where the examiner notes that the instant limitation is merely an intended use of the recited device, and is in no way structurally linked to any particular structure that actually would compare the image as claimed, please see MPEP 2114(II).
 	As to claim 12, Singh discloses a device, wherein the device is further configured to define a particle concentration relation, defining a relation between the concentration of the set of particles in the liquid and the concentration of particles in the flow of air, and wherein the device is further configured to calculate a concentration of particles in the received flow of air based on a counted number of identified particles in the image of the set of particles and the defined particle concentration relation ([0042]; where the examiner notes that the instant limitation is merely an intended use of the recited device, and is in no way structurally linked to any particular structure that actually would define a particle concentration as claimed, please see MPEP 2114(II).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Cho et al. further in view of Johan (EP 2673618).
	As to claim 3 Singh as modified by Cho discloses a device, wherein the particle capturing arrangement comprises a cyclone, the cyclone comprising: and a collector (conical structure shown in figure 3 of Cho) configured to transfer the separated particles to the liquid (explicitly shown in figure 3) (Fig. 3 description of Cho, where again the modification motivation applies similarly to the noted limitations, specifically high efficiency sampling).
	Singh in view of Cho does not explicitly disclose a spinner configured to impose a rotational motion on the flow of air to separate the particles from the flow of air through centrifugal action.
	However, Johan does disclose and show in figure 3a and in ([0038]) a similar cyclone arrangement that uses a basic fan (28; i.e. the claimed spinner) to impose a rotational motion on the flow of air, that results in the claimed separation.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Cho with a spinner configured to impose a rotational motion on the flow of air to separate the particles from the flow of air through centrifugal action in order to provide the advantage of expected results in using a common fan to create a centrifugal action in a conical structure, obviously a fan further increases the sampling efficiency in drawing in additional particles/air to the fluid stream. 
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Cho et al. further in view of Phillips (U.S. PGPub NO. 2017/0363377 A1).
As to claims 8 and 9, Singh in view of Cho does not explicitly disclose a device, further comprising a filter, the filter being arranged in a flow path of the flow of the liquid downstream the flow channel such that the filter is configured to capture the set of particles collected in the liquid and thereby remove the set of particles from the flow of the liquid or a return conduit connecting an output of the filter with the particle capturing arrangement allowing the liquid passing through the filter to return to the particle capturing arrangement, enabling re-use of the liquid for collection of a subsequent set of particles.
	However, Phillips does disclose and show in figure 2 and in ([0052]) the basic concept of having a re-usable flow path (22) for a fluid where the particles being used are filtered (at filter 18) prior to returning to the main reservoir used for suppling fluid to the sample under test.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Cho with a device, further comprising a filter, the filter being arranged in a flow path of the flow of the liquid downstream the flow channel such that the filter is configured to capture the set of particles collected in the liquid and thereby remove the set of particles from the flow of the liquid or a return conduit connecting an output of the filter with the particle capturing arrangement allowing the liquid passing through the filter to return to the particle capturing arrangement, enabling re-use of the liquid for collection of a subsequent set of particles in order to provide the advantage of increased efficiency in using a fluid system that can be recycled obviously reduces overall use costs by filtering a sampling/measurement stream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886